Citation Nr: 1435342	
Decision Date: 08/07/14    Archive Date: 08/20/14

DOCKET NO.  04-17 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Entitlement to an initial rating higher than 10 percent for gastritis with gastroesophageal reflux disease (GERD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to March 1971, including honorable non-combat service in the Republic of Vietnam. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a January 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in April 2009 and May 2010 for further development.  

The Veteran presented testimony at a Board hearing in April 2008.  A transcript of the hearing is associated with the Veteran's claims folder.  While the Veterans Law Judge who presided over the April 2008 hearing has since left the Board, the Veteran never responded to May 2014 correspondence inquiring as to whether he wished to exercise his right to a new hearing.  As noted in the letter, where no response is received within 30 days, it is assumed that the Veteran does not desire another hearing.  

The issue of entitlement to service connection for headaches was also on appeal.  However, this claim was denied by the Board in May 2010 and is no longer in appellate status.  

The Veteran contends that he cannot work due to his service-connected disabilities.  The Court of Appeals for Veterans Claims held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  Id.  As such, the Board has added the issue of entitlement to a TDIU rating.

The issue of entitlement to service connection for alternating diarrhea and constipation as secondary to service connected diabetes (to include medication (Metformin) taken to treat diabetes) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 


FINDINGS OF FACT

1.  Prior to August 11, 2010, the Veteran's gastritis with gastroesophageal reflux disease was not manifested by persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  

2.  Effective August 11, 2010, the Veteran's gastritis with gastroesophageal reflux disease is manifested by persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  It has not been shown to be manifested by pain, vomiting, material weight loss and hematemesis or melena with moderate anemia, or, other symptom combinations productive of severe impairment of health.  

3.  The medical and other evidence of record does not indicate the Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation consistent with his education and occupational experience.




CONCLUSIONS OF LAW

1.  Prior to August 11, 2010, the criteria for entitlement to a disability evaluation in excess of 10 percent for the Veteran's service-connected gastritis with gastroesophageal reflux disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Code 7346 (2013).

2.  Effective August 11, 2010, the criteria for entitlement to a disability evaluation of 30 percent, but no higher, for the Veteran's service-connected gastritis with gastroesophageal reflux disease have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Code 7346 (2013).

3.  The criteria for entitlement to a TDIU have not been met. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In February 2004 and July 2006 letters, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159(b) (2013).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2013).  VA has done everything reasonably possible to assist the Veteran with respect to the claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was given VA examinations in December 2006, July 2009, August 2010, and March 2012 which are fully adequate.  In most cases, the examiner had access to the claims file.  Collectively, the examiners fully addressed the relevant rating criteria and addressed all relevant questions.  The duties to notify and to assist have been met.  

Further regarding the duty to assist, the United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings:  The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

At his hearing the Veterans Law Judge identified the issue, sought information as to treatment to determine whether all relevant records had been obtained, and sought information as to any changes in the disability since the last examination. Ultimately the claim was remanded for a new examination.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant. 

Increased Ratings

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet.App. 119 (1999).

The Veteran's service-connected gastritis with gastroesophageal reflux disease has been rated under the provisions of Diagnostic Code 7346.  Under this regulatory provision, a rating of 60 percent rating is assigned with symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  A 30 percent rating is assigned for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 10 percent evaluation where there are two or more of the symptoms of a 30 percent evaluation with less severity.

A VA examination was afforded in August 2006.  A history of recurrent gastrointestinal symptoms was noted.  The examiner opined that the Veteran had gastritis that was related to the stomach conditions that he had while on active duty.  In an addendum, the examiner clarified that it was reasonable to wrap up all of the Veteran's upper gastrointestinal symptoms and findings into one diagnostic category.  These symptoms included acid-peptic disease, gastritis, gastroesophageal reflux disorder, and nonspecific dyspepsia.  

The Veteran underwent a VA examination in December 2006.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran denied vomiting, hematemesis, melena, diarrhea, constipation, circulatory disturbances after meals, hypoglycemic reactions, episodes of colic, distention, and nausea.  He was treating his GERD with Prilosec (20 mg. twice per day) and Mylanta tablets (one or two tablets per day).  The examiner diagnosed the Veteran with (1) gastritis manifested by gastroesophageal reflux symptoms, (2) dyspepsia, and (3) a history of duodenal ulcer, not found.

The Veteran submitted a March 2008 correspondence from Dr. D.C.A. of the Hillcrest Family Health Center.  She stated that most of the Veteran's treatment had been with another physician who no longer practices with the Hillcrest Family Health Center.  She stated that in her review of the Veteran's records dating back to September 2004, she could only find one notation written by her (dated March 2008) regarding the Veteran's gastrointestinal disorders.  She stated that "it is impossible for me to provide much of an opinion regarding the status of gastritis or gastroesophageal reflux disease."  She did note that in March 2008, the Veteran told her that he had trouble with his stomach and esophagus for many years.  She noted that the Veteran took metformin and had diabetes, and that both of these conditions are often associated with gastrointestinal symptoms.  

At the Veteran's April 2008 Board hearing, he testified that gas problems and diarrhea interfered with his ability to attend work meetings (Transcript, pgs. 3-4).  He also testified that he experienced sharp pains up his neck and down his arm (like having a heart attack).  He testified that he retired early because he was afraid of having accidents (fecal incontinence) (Transcript, pgs. 7-8).   

The Veteran underwent a VA examination in July 2009.  At that time, he reported that he had heartburn on a near daily basis.  He did not like to take a lot of pills, but he took omerprazole when needed (once per day) to relieve his heartburn and the reflux.  He reported that he would experience reflux and heartburn when he laid down flat or ate the wrong food.  He denied problems with swallowing.  He reported that his main problem was diarrhea, which usually occurred following meals.  He felt bloated after meals and would experience flatus.  He stated that he would eat at home and then wait 30 minutes to use the bathroom before leaving the house.  The symptoms were worse when he ate foods rich in fiber.  He denied blood in the stools, but reported occasional lower abdomen cramping.  He denied hematemesis, melena, nausea, and vomiting.  The examiner noted that the Veteran had poor compliance in taking medications.  He only took them as needed and only once in a day (instead of twice).  The Veteran also reported that he took gaviscon almost daily.  The Veteran reported that he had lost 10 pounds over the past two years as a result of dieting.  He had a good appetite.  The examiner diagnosed gastritis and post prandial diarrhea.     

The examiner noted that the Veteran was diagnosed with gastritis in service, with occasional bouts of vomiting.  However, there was no documentation of chronic or episodic diarrhea in service.  The Veteran was not able to give a specific date as to when diarrhea began, only that he had it "for years."  The examiner noted that the Veteran was diagnosed with diabetes mellitus in 1999 and placed on Metformin.  The examiner noted that Metformin may cause or aggravate diarrhea.  The examiner found that the Veteran's gastritis was at least as likely related to service, but that his gastroesophageal reflux disease and diarrhea were not.  The examiner noted that the Veteran told his private physician (in May 2009) that his gastroesophageal reflux disease began at the age of 45 (post service).  The examiner opined that, as to diarrhea, the lower gastrointestinal complaints (post prandial diarrhea, bloating, and lower abdominal cramps) were not present in service and were less likely than not related to service.

The Veteran underwent a VA examination in August 2010.  The examiner did not have access to the claims file.  The Veteran reported heartburn, what he described as reflux, abdominal bloating, severe gas, frequent diarrhea, abdominal pain and occasional fecal incontinence.  The examiner noted that colon polyps, gastroesophageal reflux disease, esophageal stricture, dyspepsia, and diabetes mellitus can all contribute to gastrointestinal distress.  The records that the examiner reviewed did not give a specific diagnosis that unequivocally explained the Veteran's his lower gastrointestinal symptoms.  The examiner noted that there were no periods of incapacitation due to stomach or duodenal disease.  There were also no episodes of abdominal colic, nausea, vomiting, or abdominal distention.  There was gnawing or burning epigastric pain occurring several times per week and which would last 1 to 2 hours after eating.  There were no episodes of hematemesis or melena.  The examiner stated that there was a history of nausea (occurring several times per week) and vomiting (less than weekly).  The Veteran's diarrhea occurred several times per week (but less than daily).  Nonetheless, the diarrhea was described as persistent.

Upon examination, there were no signs of significant weight loss or malnutrition, or anemia.  The examiner noted that there was abdominal tenderness and abdominal distension

The Veteran reported that he was a nurse's aide, but that he retired in 2004 due to urinary incontinence and bowel incontinence.  The examiner diagnosed chronic upper and lower abdominal distress.  The abdominal pain resulted in significant effects on his usual occupation and other activities.  

The examiner was asked about the relationship between the Veteran's reported diarrhea to his service connected gastritis.  However, the examiner was unable to respond, due to the lack of a claims file to review.  With regard to the effect that the symptoms had on the Veteran's ability to function, the examiner noted that the Veteran reported frequent abdominal discomfort, bloating, heartburn, and gas which were so incapacitating as to render him essentially unable to function.  The Veteran also reported that he occasionally (several times per month) had episodes of bowel incontinence connected with his excessive bowel gas.  He also reported episodes of urinary incontinence which he ascribed to his chronic abdominal discomfort.  Based on those statements from the Veteran, the examiner found that it appeared that the Veteran would be limited to working where he had the assurance of quick access to a bathroom should he need it.  Additionally, the examiner noted that periodically, (potentially several times a month) the Veteran might not be able to function in an occupational setting as a result of his abdominal discomfort.

The Veteran underwent another VA examination in March 2012.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran reported sudden onset, episodic nausea and vomiting, not associated with particular trigger foods.  With regard to hematemesis or melena, he reported a history of dark, tarry stools in conjunction with peptic ulcer symptoms.  He also reported episodes (one of which lasted two weeks) of passing bright red blood rectally.  With respect to presbyesophagus with dysphagia, he reported sudden onset of severe burning pain at least three times per week.  He reported that the symptoms were severe enough to cause him to stop what he is doing and seek medication for treatment.  He frequently used gaviscon and that he carried it with him at all times.  He also reported alternating diarrhea and constipation (with diarrhea being predominant).  He reported a history of sensation of incomplete rectal emptying.  He stated that he has missed several fishing trips as a result of abdominal discomfort (usually gastroesophageal disease symptoms).  He also has markedly limited how often he goes out to eat.  He denied any hospitalizations, but had stayed in the emergency room on three occasions (for 3-5 hours) for rehydration and other treatment.  The Veteran reported that his symptoms have interfered with trips and other recreational activities.  He also retired early due to frequent diarrhea and urination that caused interference with work.  He was embarrassed to explain these symptoms to supervisors.  

The Veteran also reported that esophageal pain occurred every 1-2 weeks, but that each episode lasted 1-3 hours.  Pain ranged in severity from a 3-4/10 to a 10/10.  He reported problems with dysphagia, with liquids and solids that occurred daily or every other day.  He reported frequent epigastric pain, worse with bending and associated with meals.  Periumbilical pain occurred approximately weekly (not nearly as often as substernal or epigastric pain). He reported frequent loose stools, and had to excuse himself after the abdominal examination, where he had a loose stool.  The Veteran reported frequent reflux, but no regurgitation without preceding nausea.  

Upon examination, the examiner noted that the Veteran's weight has been stable.  There were signs of anemia, currently normocytic.  The examiner noted that the Veteran has been microcytic in the past.  The examiner diagnosed the Veteran with (1) chronic active gastritis, (2) hiatal hernia, (3) history of duodenal ulcers, (4) irritable bowel syndrome, (5) prominent phrenic ampula, (6) dyspepsia, and (7) previous iron deficiency anemia.  

The examiner opined that the Veteran's reported ulcers, pyoric bulb irritability, prominent phrenic ampula, gastroesophageal reflux disease, and dyspepsia are all related to his service connected gastritis as part of the same disease process, namely hyperacidity.  He could not resolve the issue of whether the Veteran's service connected gastritis and hiatal hernia were related to his symptoms of irritable bowel syndrome without resorting to speculation.  He explained that the medical literature and current medical knowledge has not been able to find specific causes of irritable bowel syndrome (IBS).  The examiner noted that there can be significant overlap in symptoms.  IBS frequently includes abdominal pain, bloating, and discomfort.  However, these symptoms can also be present with gastritis and other hyperacidity disorders.  Alternating diarrhea and constipation, and incomplete rectal emptying are frequent symptoms of IBS and are not easily linkable to hyperactivity disorders.  He noted that the most up to date medical literature states that "Irritable bowel syndrome (IBS) is a gastrointestinal disorder characterized by chronic abdominal pain and altered bowel habits in the absence of any organic cause...The pathology of IBS remains uncertain.  It is viewed as a disorder resulting from an interaction among a number of factors.  Despite multiple investigations, data have been conflicting and no abnormality has been found to be specific for this disorder."  He pointed out that in the absence of a definitive organic disorder linked to IBS, "it would be impossible to link the [Veteran's] symptoms of irritable bowel syndrome to his service connected disorders (gastritis & hiatal hernia)."  The examiner noted that the Veteran does not exhibit signs of obstipation (intractable constipation).  Regarding alternating diarrhea and constipation, the examiner opined that it was more likely than not that the Veteran's IBS is a separate condition from his hyperacidity.  

The examiner noted the Veteran's reports that his symptoms have caused him to alter planned activities around his gastrointestinal symptoms, and that the symptoms have been severe enough to interfere in activities.  However, the examiner stated that he did not elicit any history of the symptoms being so severe and frequent to inhibit him from performing gainful employment.   

Analysis

Prior to August 11, 2010

The Board notes that a 30 percent rating is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health. A 10 percent rating is warranted for two or more of these symptoms with less severity.
 
Prior to the August 11, 2010 VA examination, the Veteran exhibited some, but not all of the symptoms enumerated in the rating criteria for a 30 percent rating.  At his July 2009 examination, he denied difficulty swallowing (dysphagia).  He also denied several of the symptoms enumerated in the rating criteria for a 60 percent rating; specifically, hematemesis, melena, nausea, and vomiting.  Indeed, the focus of the Veteran's claim has not been upper gastrointestinal symptoms, but lower gastrointestinal symptoms.  At his July 2009 VA examination, the Veteran specifically noted that his main problem was with diarrhea that occurred after meals.  At his April 2008 Board hearing, he testified that gas problems and diarrhea interfered with his ability to attend work meetings.   

The Veteran presented evidence that his lower gastrointestinal symptoms of alternating diarrhea and constipation could be secondary to medication taken (Metformin) for his service connected diabetes.  Consequently, the Board has referred this issue back to the RO.  At present, the VA examiner's responses have weighed against a finding of lower gastrointestinal symptoms as being a component of the service-connected disability and thus at this time such will not be considered in evaluating the degree of disability.  

In the absence of persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health, the Board finds that the preponderance of the evidence weighs against the claim for the period in question.  

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for an initial or staged rating in excess of 10 percent for gastritis with gastroesophageal reflux disease prior to March 8, 2012 must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Effective August 11, 2010 

From the August 11, 2010, examination onward, the Board finds that the criteria for a 30 percent evaluation for GERD and gastritis have been met.  The August 2010 examination noted problems with abdominal pain, heartburn, abdominal bloating, and regurgitation.  This examination did not expressly address dysphagia but there was no indication that the Veteran denied this symptoms either.  Resolving doubt in the Veteran's favor, the Board finds that the overall disability picture is consistent with the next-higher evaluation, despite the lack of notation regarding dysphagia.

The Veteran underwent a VA examination in March 2012 and he reported sudden onset, episodic nausea and vomiting, not associated with particular trigger foods.  With regard to presbyesophagus with dysphagia, he reported sudden onset of severe burning pain at least three times per week.  He reported problems with dysphagia, with liquids and solids that occur daily or every other day.  He reported frequent epigastric pain, worse with bending and associated with meals.  Periumbilical pain occurred approximately weekly (not nearly as often as substernal or epigastric pain).  He reported that the symptoms were severe enough to cause him to stop what he is doing and seek medication for treatment.  He reported that he frequently used gaviscon and that he carried it with him at all times.  

Consequently, the Veteran has credibly reported persistently recurrent epigastric distress with dysphagia (difficulty swallowing), pyrosis (heartburn), and regurgitation accompanied by substernal or arm or shoulder pain.  Regarding the severity of these symptoms, the Board finds that, in affording the benefit of the doubt to the Veteran, that they are productive of considerable impairment of health.

As a result, the Board finds that effective August 11, 2010, the Veteran is entitled to a 30 percent rating, but no higher, for gastritis with gastroesophageal reflux disease.

The Board finds that a rating in excess of 30 percent is not warranted.  The evidence fails to show material weight loss, moderate anemia or other symptom combinations productive of severe impairment of health, as required for the next-higher evaluation.  

Extraschedular Considerations

Pursuant to 38 C.F.R. § 3.321(b)(1) (2013), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).

Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008). 

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors are marked interference with employment and frequent periods of hospitalization). 

The rating criteria fully contemplate the Veteran's disability as noted above, his symptomatology has consisted of recurrent epigastric distress, dysphagia, pyrosis, regurgitation, and substernal pain.  These symptoms are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is, therefore, not warranted.  38 C.F.R. § 3.321(b)(1).

TDIU

In order to establish service connection for a total rating based upon individual unemployability due to service-connected disability, there must be an impairment so severe that it is impossible to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected 
disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards for an award of total rating based on unemployability.  When the Veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned provided that if there is only one service-connected disability, this disability shall be rated at 60 percent or more.  When there are two or more disabilities, at least one disability must be ratable at 40 percent or more, and any additional disabilities must result in a combined rating of 70 percent or more, and the disabled person must be unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  A total disability rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).  Thus, the Board must evaluate whether there are circumstances, apart 
from any non-service-connected conditions and advancing age, which would justify a total rating based on unemployability.  A TDIU claim is an alternate way to obtain a total disability rating without recourse to a 100 percent evaluation under the rating schedule.  See Parker v. Brown, 7 Vet. App. 116, 118 (1994).  

The Veteran is service connected for benign prostatic hypertrophy with prostatism, evaluated as 40 percent disabling; gastritis with gastroesophageal reflux disease, evaluated as 30 percent disabling; diabetes mellitus, evaluated as 20 percent disabling; bilateral tinnitus, evaluated as 10 percent disabling; bilateral otitis media, evaluated as 0 percent disabling; bilateral hearing loss, evaluated as 0 percent disabling; and erectile dysfunction, evaluated as 0 percent disabling.  His combined rating is therefore 70 percent.  See 38 C.F.R. § 4.25.  Thus, he does meet the schedular requirements for a total disability rating based on individual unemployability due to service-connected disabilities under 38 C.F.R. § 4.16(a).

However, the Board must still determine whether the Veteran's service-connected disabilities result in impairment so severe that it is impossible to follow a substantially gainful occupation.  The Board emphasizes that a total rating based 
on individual unemployability is limited to consideration of service-connected disabilities.  

The Board notes that the Veteran was fully employed as a nurse's aide until 2004.  He stated that he retired due to fear of having fecal incontinence.  The Board once again notes that this lower gastrointestinal symptom has not been service connected.  

With respect to the Veteran's service connected symptoms, the March 2012 VA examiner noted that Veteran's symptoms have caused him to alter planned activities around his gastrointestinal symptoms, and that the symptoms have been severe enough to interfere in activities.  However, the examiner stated that he did not elicit any history of the symptoms being so severe and frequent to inhibit him from performing gainful employment.   

Following a full and thorough review of the evidence of record, the Board concludes that the preponderance of the evidence is against the Veteran's claim of entitlement to a TDIU.  The evidence does not demonstrate that the Veteran is unable to secure or follow a substantially gainful occupation solely by reason of his service-connected disabilities.  It is not even clear that the Veteran is arguing that his service connected disabilities are preventing employment.  Instead, he has argued that he retired early out of fear of having an accident (fecal incontinence) as a result of diarrhea (which is not a service connected disability).  These facts indicate that in the absence of non-service connected diarrhea and other symptoms of irritable bowel syndrome, the Veteran is capable of obtaining some form of substantially gainful employment.  There is no persuasive evidence of record demonstrating or suggesting that the Veteran is unemployable as a result of his service-connected disabilities.  

In sum, there is no persuasive evidence of record demonstrating that the Veteran's service-connected disabilities alone render him unable to obtain and retain substantially gainful employment, nor is the evidence in a state of equipoise on that question.  As such, the Veteran's claim for a TDIU is denied.


ORDER

Prior to August 11, 2010, entitlement to an initial rating higher than 10 percent for gastritis with gastroesophageal reflux disease is denied.

Effective August 11, 2010, a rating of 30 percent, but no higher, is granted for gastritis with gastroesophageal reflux disease.

Entitlement to a TDIU is denied.



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


